Citation Nr: 0018687	
Decision Date: 07/17/00    Archive Date: 07/25/00

DOCKET NO.  99-00 006A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence,
Rhode Island


THE ISSUE

Entitlement to special monthly pension on account of need for 
regular aid and attendance, or on account of being 
housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Associate Counsel 
INTRODUCTION

The veteran had active service from September 1966 to 
September 1969.

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1997 RO rating decision that denied a claim 
for special monthly pension. The veteran submitted a notice 
of disagreement in March 1998, and the RO issued a statement 
of the case in November 1998.  The veteran submitted a 
substantive appeal in January 1999, and testified at a 
hearing in February 1999.


FINDINGS OF FACT

1.  The veteran is in receipt of pension benefits.

2.  The veteran is not blind, he is not bedridden, and he is 
not a patient in a nursing home.

3.  The veteran is able to dress and feed himself, tend to 
the needs of nature without assistance, and protect himself 
from the hazards of his daily living environment.

4.  The veteran is not shown to be so helpless as to be in 
need of regular aid and attendance of another person.

5.  The veteran does not have a single permanent disability 
ratable at 100 percent disabling under VA's schedule for 
rating disabilities.


CONCLUSION OF LAW

The criteria for special monthly pension benefits based on 
the need for regular aid and attendance or on being 
housebound are not met.  38 U.S.C.A. §§ 1502, 1521 (West 
1991); 38 C.F.R. §§ 3.351, 3.352 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from September 1966 to 
September 1969.

The veteran was found to be entitled to pension in 1996 on an 
extraschedular basis. Non-service-connected disabilities at 
that time included degenerative joint disease, lumbar spine 
(20%); degenerative joint disease, cervical spine (20%); 
gastritis (0%); chest condition (0%); neuritis, arm and hand 
(0%); residual fracture, 4th toe, left foot (0%); and chronic 
obstructive pulmonary disease (30%).  The combined rating for 
non-service-connected disabilities was 60 percent.  Service 
connection is not in effect for any disability.

The veteran underwent a VA "Aid and Attendance/Housebound" 
examination in September 1997.  He reported being severely 
limited by his muscular pain and chronic obstructive 
pulmonary disease.  He reported that he was currently living 
with his two daughters, who were soon to be married and 
moving.  The veteran reported that he did not cook, clean, or 
perform instrumental activities of daily living, and that he 
only drove in emergencies.  The veteran was driven to the 
examination by his daughter, and would not have been able to 
drive to the examination himself.  The examiner noted that 
the veteran was not hospitalized and was not blind, but that 
he wore bifocals.  The veteran complained of chronic neck and 
back pain, breathing difficulties, and knee pain associated 
with a valgus deformity.  The veteran reported having 
worsening spasm of the trapezius, scapular, and shoulder 
muscles with spasm.  He reported that he awakened multiple 
times at night due to pain in his back and right shoulder.  
He reported limited use of his right arm because of the 
spasms, and difficulty abducting the arm above 90 degrees.  
He also reported occasional headaches related to the muscular 
spasms and that he took medications regularly.  Upon 
examination, the veteran had no functional restrictions of 
his left arm.  He was able to feed, dress, wash, shave, and 
toilet himself with his left arm.  The veteran was not able 
to dress himself with his right arm, but could feed, wash, 
shave, and toilet himself.  There was no amputation of either 
arm, and no prosthesis was needed.  With respect to the 
veteran's spine, there was no lordosis or kyphosis or 
scoliosis.  There was pain to touch along the entire spine 
and along the paraspinal muscles.  The examiner noted that 
the veteran's muscular problems, based on their chronicity, 
would be permanent.

Another medical problem reviewed by the examiner was chronic 
obstructive pulmonary disease.  The veteran reported that he 
smoked three packs of cigarettes a day, and had shortness of 
breath on exertion up stairs and on walking seventy feet from 
his house to the mailbox.  The veteran reported using triple 
inhalers and getting winded easily.  Pulmonary function test 
results showed moderate obstruction.  The examiner noted that 
the veteran's shortness of breath would most likely worsen.  

Another medical problem reviewed by the examiner was valgus 
deformity of both knees.  The veteran reported that his knees 
had worn out with frequent squatting and motions.  The 
veteran also reported pain in his knees with any weight 
bearing, and that he was given a brace for his left knee.  
Upon examination, the veteran walked as if he were in 
discomfort with his knees, wincing as he walked; he was bow-
legged.  Both the right and left lower extremities had strong 
hip flexors and extensors, with strong extensors and flexors 
across his knees and ankles.  Strength was 5/5 bilaterally.  
There was no atrophy of his muscles, no contractures, and no 
weakness.  There was no lack of coordination.  The veteran 
did have valgus deformities bilaterally with crepitance in 
both knees on passive motion, and with a limp in his gait to 
the right when he walked.  The examiner noted that the 
veteran ambulated without assistance, but appeared to be in 
discomfort.  There was no amputation of either lower 
extremity, but the veteran did wear a brace on his left leg.

With respect to ambulating, the examiner noted that the 
veteran's difficulties with walking and with breathing 
limited his ability to move rapidly in distances of more than 
25 feet or up stairs.  Frequent muscle pains also made 
movement unpleasant to him.  The veteran did not travel 
beyond his home unless it was an emergency, and he 
occasionally drove to a nearby grocery store if no one else 
was around to help him.  Otherwise, he never drove.  The 
examiner recommended no mechanical aide for ambulating, other 
than special braces for his particular knee problems.

The veteran was diagnosed with chronic obstructive pulmonary 
disease, moderate by pulmonary function tests; 
musculoskeletal pain of paraspinal muscles as well as left 
scapular and trapezius; and valgus deformities of the knees, 
requiring braces with possible cartilage breakdown.

The veteran testified at a hearing in February 1999.  He 
testified that he could not wash himself, and that his severe 
breathing difficulties interfered with his eating.  He 
testified that he lived with his brother and his brother's 
wife, and that they prepared his meals.  He testified that he 
mostly sat in a reclining chair and watched television all 
day, and walked to the mailbox.  He testified that he went up 
and down stairs very little, and that he could not drive.

VA outpatient records show that the veteran underwent a left 
total knee arthroplasty in July 1999.

B.  Legal Analysis

The veteran's claim is well grounded, meaning it is 
plausible.  The Board finds that all relevant evidence has 
been obtained with regard to the claim and that no further 
assistance to the veteran is required to comply with VA's 
duty to assist him.  38 U.S.C.A. § 5107(a) (West 1991).

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. § 1521(d) (West 
1991); 38 C.F.R. § 3.351(a)(1) (1999). The veteran is in need 
of regular aid and attendance if he is helpless or is so 
nearly helpless as to require the regular aid and attendance 
of another person. The criteria for establishing the need for 
aid and attendance include consideration of whether the 
veteran is blind or nearly so blind as to have corrected 
visual acuity of 5/200 or less in both eyes, or concentric 
contraction of the visual field to 5 degrees or less; or if 
the veteran is a patient in a nursing home because of 
incapacity, or if the veteran establishes a factual need for 
aid and attendance.  38 U.S.C.A. § 1502(b) (West 1991); 38 
C.F.R. § 3.351(b)(c) (1999).  Under the provisions of 38 
C.F.R. § 3.352(a) (West 1991), the criteria include the 
inability of the veteran to dress or undress himself; to keep 
himself ordinarily clean; whether he requires frequent 
adjustment to any special prosthetic or orthopedic 
appliances; inability to feed himself; inability to attend 
the wants of nature; or incapacity that requires assistance 
on a regular basis to protect the veteran from the hazards or 
dangers incident to daily environment.

An individual who is bedridden meets the criteria for aid and 
attendance. The regulation provides that being "bedridden" 
means that the condition which, through its essential 
character, actually requires the claimant remain in bed.  
Determinations that the veteran is so helpless as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him to be in bed.  They must be based on the 
actual requirement of personal assistance from others.  38 
C.F.R. § 3.352(a) (1999).

The veteran argues that he has established a factual need for 
regular aid and attendance because he is unable to perform 
the activities of daily living, nor can he protect himself 
from hazards of daily life.  The veteran does not contend, 
nor does the claims folder reflect, that he suffers from 
blindness, or that he has corrected visual acuity of 5/200 or 
less in both eyes, or that his concentric contraction of the 
visual field is 5 degrees or less.  Nor is the veteran 
institutionalized or confined to a nursing home because of 
mental or physical incapacity.  While the medical evidence 
shows that the veteran recently underwent prosthetic 
replacement of a knee joint in 1999, there is no evidence to 
support a finding that he is so helpless as to be bedridden. 
There is no evidence that he requires skilled nursing care.  
Indeed the record clearly shows that, while he has a number 
of disabilities, he is able to perform for himself the 
activities of daily living.  A report of the 1997 VA 
examination indicates that the veteran has muscular pain, 
discomfort with walking and going up stairs, and shortness of 
breath upon exertion. Based upon the foregoing, the RO 
concluded, and the Board agrees, that the veteran does not 
satisfy the criteria for establishing a permanent need for 
aid and attendance.  38 C.F.R. § 3.352(a) (1999).

The veteran might be entitled to special monthly pension if 
he is found to be housebound as contemplated by 38 U.S.C.A. 
§§ 1502(c), 1521(e) (West 1991); 38 C.F.R. § 3.351(a) (1999).  
A veteran is deemed housebound and, therefore, entitled to 
increased pension benefits, if he is not in need of regular 
aid and attendance, but has a single permanent disability 
rated 100 percent disabling and has additional disabilities 
independently rated at 60 percent or more under the VA's 
schedule for rating disabilities (38 C.F.R. Part 4 (1999)), 
or is "permanently housebound" by reason of disability.  The 
"permanently housebound" requirement is met when the veteran 
is substantially confined to his dwelling and the immediate 
premises, and the disability is reasonably certain to 
continue throughout his life. 38 C.F.R. § 3.351(d) (1999).

In this case, the veteran does not currently have one 
permanent disability rated 100 percent disabling.  The Board 
notes that, while the veteran's left knee replacement is 
ratable at 100 percent for a one-year period following 
implantation of a prosthesis under diagnostic code 5055, this 
temporary rating does not qualify as a "permanent and 
total" disability under 38 U.S.C.A. § 1521(e) applicable to 
being housebound for purposes of special monthly pension 
benefits. The medical evidence of record reflects that the 
veteran has additional disabilities independently ratable at 
60 percent.  The overall evidence, however, does not satisfy 
the requirement of a single permanent disability rated as 
total for purposes of entitlement to special monthly pension 
benefits based on being housebound.

After consideration of all the evidence of record, the Board 
concludes that special monthly pension benefits based on the 
need of the aid and attendance of another person and based on 
being housebound are not warranted, and that the claim is 
denied.  In this regard the evidence is not in equipoise, but 
is against increased pension benefits.  Thus the benefit of 
the doubt cannot be applied.  38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based upon the need 
for regular aid and attendance or on being housebound is 
denied.




		
	J. E. DAY
	Member, Board of Veterans' Appeals

 

